Bich, J. (dissenting):
I cannot agree that the trial court acted under “ an entirely mistaken theory of the law,” or that plaintiff should have been convicted, or that the trial court should'have found the existence of probable cause as a matter of law. In People ex rel. Lederman v. Warden of City Prison (168 App. Div. 240) the question of the right of an officer of a corporation authorized “ To maintain and operate institutes for the cure of the liquor and drug habit ” was not presented. In that case the defendant was an individual holding himself out to the world under a registered trade name, as being able to diagnose and treat diseases, and undertaking to do so. Notwithstanding this authority, which has tended to make me waver at times, I remain of the opinion that the corporation, having acquired the legal right to treat the drink and drug habit, could treat it as it saw fit, “ this side of giving drugs and medicine.”
I do not consider Matter of Co-Operative Law Co. (198 N. Y. 479) as an authority binding in the case at bar, because in that case the defendant, who was charged with the unlawful practice of the law, claimed to have acquired the right to do so through its incorporation under the Business Corporations Law (Gen. Laws, chap. 41 [Laws of 1892, chap. 691], as amd.; now Consol. Laws, chap. 4 [Laws of 1909, chap. 12], as amd.), which stated its objects to be, “ to furnish to its subscribers legal advice and service; to operate in connection with the above a department of law and collections for the use and benefit of the subscribers of the company only, and to accomplish these objects said company proposes to employ and maintain a staff of competent attorneys and counsellors at law *699to give such advice; and to prosecute or defend, through such counsel, any claim or suit entrusted to its care by subscribers.” The court held that the contention of the corporation was without support or justification, and that it was guilty of a violation of the provisions of section 280 of the Penal Law, which made it unlawful for any corporation to practice law, to render or furnish legal services or advice, to furnish attorneys or counselors for that purpose, or to advertise for or solicit legal business.
In the case at bar the corporation was not organized to practice medicine and did not claim the right to do so. It was organized “ To maintain and operate institutes for the cure of the liquor and drug habit.” I know of no provision of law making it unlawful to do this, to advertise for business, and to employ and furnish licensed physicians to prescribe for patients when necessary. I think it had the right to conduct its business in any manner it pleased, other than by prescribing and administering drugs and medicines. The only material issue presented in the trial court was that of the existence of probable cause, which was submitted to the jury as a question of fact without exception.
In reference to Darragh’s statement: Defendant’s acting representative, Dyer, testified that in causing plaintiff’s arrest he did not rely upon the statements or affidavit of Darragh, and was unable to point to anything in the affidavit of Mrs. Benzecry which led him to believe that plaintiff was practicing medicine. I believe Rawson v. Leggett (184 N. Y. 504) is also distinguished from the case at bar; in that case before causing plaintiff’s arrest, “an investigation which was cautious and painstaking in the extreme ” was made; here no such investigation was made. They acted solely on the statement and affidavit of Darragh, upon which they placed no weight and admittedly did not rely, and the report and affidavit of Mrs. Benzecry, which did not show the commission of any offense.
I think the defendant has been properly held to respond in damages, and, therefore, vote to affirm.
Judgment and order reversed, with costs, and complaint dismissed, with costs.